Title: From James Madison to James Monroe, 27 March 1795
From: Madison, James
To: Monroe, James


Dear Sir
Philada. March 27. 1795
I wrote to you yesterday acknowledging yours by Mr. Swan and answering that of the 18th. Decr. which covered your very interesting remarks in a confidential letter to Mr. Randolph. The latter was sent to Mr. R today, there being no good reason for witholding it as you authorised me to do. I write this cheifly on acct. of the Bearer Mr. John Mercer son of our friend the judge, who means to visit France in order to enter the school of experience under the auspices of some military character of eminence. As he carries letters to you from his uncle Jno. Mercer, and is personally better known to you than to myself, I can only rely on your paying him a proper friendly attention, and express my sincere wishes that he may reap all the beneficial fruits which can be afforded by the present scenes of Europe.
You will learn from Mr. Mercer that the elections in Virginia are over and in part known. The only two districts in which the question turned on political rather than personal considerations, were those in which Alexandria & Winchester stand. In the former Mr. Lee & Mr. Brent; in the latter Mr. Rutherford, and Genl. Morgan were the candidates. Mr. Brent was elected by a considerable, and Mr. Rutherford by a greater majority. In Mr. Griffin’s district it is probable that Mr. Clopton is the successful candidate; tho’ it is possible that he may be outvoted by Mr. Basset who is also well spoken of. Mr. Barnwell who was elected as successor to Gillon, has resigned; and Col. Hampton of very different politics has taken his place. In Massachussetts several elections remain unfinished; Among which is that lately represented by Mr. Dexter. There have been two trials without an effective vote. In the last Mr. Varnum had more votes than Mr. Dexter, and it is expected will finally prevail. Mr. Ames election I am told will be contested, on account of bribery & bad votes. For the Senate, your old friend Jacob Read Esqr. succeeds Mr. Izzard. His success is represented as one of those casualties which are incident to elections. Your friend Bloodworth succeeds Mr. Hawkins from a like cause. Bingham is successor to Morris. The contest in N. York for Govr. lies between Yates & Jay. Of the issue it is difficult to judge. Something will depend on the return or absence of the latter, and also on the colouring which may most sucessfully be given to the Treaty with G. B.
I inclose several papers containing the publications of Lee & Brent, and a small pamphlet mentioned in a former letter, written by our friend N. The ‘cautionary hints’ are from the pen of S. G. Tucker. You will see from the proceedings in Georgia what a scene is opened there by a landjobbing Legislature. Wilson & Pendleton the fedl. Judges, tho’ not named in the law are known adventurers. The former is reprobated here by all parties. The two Senators Gun & Jackson are now pitted agst. each other, and the whole State is in convulsions. It is not improbable that attempts may be made to set aside the law, either as having some flaw, or by the paramount authority of a Convention wch. is to meet in the course of the summer. These dangers with the frowns of the federal Govt. seem to have benumbed the speculations which were likely to follow on that subject, & which have attained a scrip mania on others of the territorial kind.
In my letter of yesterday I took the liberty of asking the favor of you to have procured for me a few articles of furniture, on the supposition that they can be had at second hand, cheap; and that it will not be inconvenient to make the requisite advances; referring the stile & the price to your own knowledge of my situation, & authorising you to go beyond the enumerated articles into any others you may judge to be desirable to me from the fashion & the price. The articles I mentioned particularly were a suit of handsome bed curtains—3 corresponding window do. 3 parlour do. 2 Carpets of different sizes—1 Tea Sett of China—1 Service of do. I rely on your goodness to excuse the trouble, which I impose on you. I take the liberty, you are to understand, on the belief & the condition that you can have the thing done without much personal attention. If I were not afraid of intruding too much on Mrs. Monroe’s goodness, I wd. ask the aid of her counsel in the directions you may give towards the supply of my household. My best respects wait on her. With sentiments of perfect esteem & attachment I remain Dr. Sir Yr. friend & servt.
Js Madison Jr
